             Case 2:20-cv-00658-DWL Document 95 Filed 04/15/20 Page 1 of 3


1    GEORGE E. SILVA
     SANTA CRUZ COUNTY ATTORNEY
2
     KIMBERLY HUNLEY, SBA #019141, CHIEF CIVIL DEPUTY COUNTY ATTORNEY
3    Santa Cruz County Attorney’s Office
     2150 North Congress Drive, Suite 201
4
     Nogales, Arizona 85621
5    Tel: (520) 375-7780; Fax: (520) 375-7793
     khunley@santacruzcountyaz.gov
6    Attorneys for Defendant Suzanne Sainz

7
                              IN THE UNITED STATES DISTRICT COURT
8
                                  FOR THE DISTRICT OF ARIZONA
9

10
       Arizonans for Fair Elections, et. al.,         Case No. No. CV-20-00658-PHX-DWL
11
                        Plaintiffs,                   AMENDED NOTICE OF APPEARANCE
12
       v.                                             (Assigned to the Honorable Dominic W.
13
                                                      Lanza)
14     Katie Hobbs, et. al.

15

16          NOTICE IS HEREBY GIVEN that d Chief Civil Deputy County Attorney, Kimberly

17   Hunley, of the Santa Cruz County Attorney’s Office, enters her appearance on behalf of

18   Suzanne Sainz, in her official capacity as Santa Cruz County Recorder. Service of all
19
     correspondence, motions and all other papers should be directed to:
20
                   Kimberly Hunley, Chief Civil Deputy County Attorney
21                 SANTA CRUZ COUNTY ATTORNEY’S OFFICE
                   2150 N. Congress Drive, #201
22                 Nogales, Arizona 85621
                   E: khunley@santacruzountyaz.gov
23

24

25
                                                                                              1
26
      Case 2:20-cv-00658-DWL Document 95 Filed 04/15/20 Page 2 of 3


1
     RESPECTFULLY SUBMITTED this 15th day of April, 2020.
2
                                       GEORGE E. SILVA
3                                      SANTA CRUZ COUNTY ATTORNEY
4
                                       /s/ Kimberly J. Hunley
5                                       ________________________________
                                       Kimberly J. Hunley
6                                      Chief Civil Deputy County Attorney

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                            2
26
             Case 2:20-cv-00658-DWL Document 95 Filed 04/15/20 Page 3 of 3


1                                  CERTIFICATE OF SERVICE

2          I hereby certify that on this 15th day of April, 2020, I electronically transmitted the
3    foregoing document to the Clerk’s Office using the CM/ECF System for filing and transmittal
4
     of a Notice of Electronic Filing to the CM/ECF registrants on record.
5

6
                                                     By: _/s/ Kimberly J. Hunley       .
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                                3
26
